Citation Nr: 1328460	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-15 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for residuals of frost 
bite, right foot. 

4. Entitlement to service connection for chronic depression 
to include mood swings, as due to an undiagnosed illness and 
anthrax vaccination.

5. Entitlement to service connection for a nonspecific 
headache disability (claimed as chronic migraines) as due to 
an undiagnosed illness and anthrax vaccination. 

6. Entitlement to service connection for fatigue syndrome, 
as due to an undiagnosed illness and anthrax vaccination. 

7. Entitlement to service connection for prostate cancer, as 
due to an undiagnosed illness and anthrax vaccination. 

8. Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) greater than 30 percent. 

9. Entitlement to an effective date earlier than July 27, 
2006 for the grant of service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Bill Parker, Jr., One Time 
Representative


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to March 
1987, September 1990 to August 1991 with additional service 
in the Army National Guard from May 1988 to May 2001. 

These matters come before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO).  An August 2007 
rating decision from the RO in Montgomery, Alabama denied 
service connection for hearing loss, tinnitus, frostbite, 
right foot and prostate cancer.  A January 2009 rating 
decision from the RO in Philadelphia Pennsylvania denied 
service connection for chronic depression to include mood 
swings, chronic migraines, and chronic fatigue syndrome.  An 
April 2012 rating decision granted service connection for 
PTSD with a rating of 30 percent effective July 27, 2006.  
The Veteran appealed both the rating percentage and the 
effective date. 

Issues have been recharacterized to comport with the 
evidence of record and the Veteran's contentions. 

The issues of service connection for chronic depression to 
include mood swings, a nonspecific headache disability 
(claimed as chronic migraines), fatigue syndrome,  and 
prostate cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss for VA 
compensation purposes.

2. Tinnitus was not incurred in service nor is it related to 
any injury or disease in service.

3.  Residuals of frost bite of the right foot were not first 
shown during service or within the first post-service year, 
and the medical evidence of record does not show that any 
current residuals of frostbite of the right foot, if any, 
are otherwise related to any disease or injury in service.  

4. The Veteran's overall psychiatric disability picture 
encompasses occupational and social impairment with 
occasional decrease in work efficiency.  

5.  The earliest document in the claims file that may be 
accepted as a claim of service connection for PTSD was 
received at the RO on July 27, 2006. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012). 

2. The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2012).

3. The criteria for service connection for residuals of 
frost bite of the right foot have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304 (2012).

4. The criteria for an initial rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.130, Diagnostic Code 9411 (2012).

5. The criteria for the assignment of an effective date 
prior to July 27, 2006 for the grant of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2012).  

Letters dated August 2006 and March 2008 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letters also notified the Veteran of 
regulations pertinent to the establishment of an effective 
date and of the disability rating.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, private treatment 
records and VA medical treatment records have been obtained; 
he did not identify any additional private or VA treatment 
records pertinent to the appeal.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  

VA examinations were conducted in February and March 2012; 
the Veteran has not argued, and the record does not reflect, 
that these examinations were inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  The audio examination was 
adequate as the examiner reviewed the record, evaluated the 
Veteran and provided an opinion with supporting rationale as 
to the cause of the Veteran's current disabilities.  The 
PTSD examinations together were adequate as the examiner 
evaluated the Veteran's current disability level and 
provided findings to allow for proper application of the 
rating criteria.

The Veteran was not examined by VA in conjunction with the 
claim of service connection for residuals of frostbite, 
right foot; however, no such examination is necessary in 
this case because the evidence of record does not indicate 
that there are any residuals of frostbite of the right foot, 
nor any right foot or leg disability, therefore there is no 
disability which "may be" associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional 
evidence, relevant to the issues decided, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Organic diseases of the nervous system which includes 
sensorineural hearing loss are listed chronic diseases for 
purposes of presumptive service connection.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following 
separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Hearing loss

Hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran contends that his hearing loss is related to 
noise exposure in service, while serving as a light vehicle 
mechanic in the Army.  The VA has conceded noise exposure in 
service. 

During active duty service, multiple hearing tests were 
conducted using both audiograms and whisper voice tests.  At 
no time during active service were there any findings of a 
hearing loss disability for VA purposes, as defined at 
38 C.F.R. § 3.385, or any evidence of abnormal hearing.  
Normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 
5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. 
eds., 1988)). 

A July 1991 medical examination, conducted at the end of the 
Veteran's last period of active service, included an 
audiogram with the following audiological results. 


July 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
15
LEFT
5
5
0
10
5

Maryland CNC speech recognition scores were not provided. 

There were no hearing tests conducted within one year of the 
last period of active service. 

In March 2012 a VA examination for hearing loss had the 
following audiological results. 

March 
2012


HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
25
LEFT
10
20
30
20
25

Maryland CNC speech recognition scores were 94 percent in 
the right ear and 96 percent in the left ear.

Objective testing clearly shows that there is no bilateral 
hearing loss disability for VA compensation purposes as 
defined under 38 C.F.R. § 3.385 during the appeal period.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Only one 
pure tone threshold is over 26 decibels, and no threshold 
exceeds 40 decibels.  Maryland CNC speech recognition scores 
of 94 percent and 96 percent do not meet the "less than 94 
percent" definition of hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385  

The Veteran does not have bilateral hearing loss disability 
for VA compensation purposes; there is no doubt to be 
resolved; and service connection for a bilateral hearing 
loss is not warranted.

Tinnitus 

The Veteran contends that he has tinnitus related to 
service.  

Service treatment records are silent for any complaints or 
diagnosis of tinnitus, ringing in the ears or any other ear 
problems.  Post service records are also silent for any 
complaints of tinnitus or ringing in the ears prior to the 
VA examination.  

In March 2012 a VA examination was conducted.  At the 
examination the Veteran reported a history of gradual onset 
of tinnitus when he came back from Gulf War in 1991 and 
described it as a bilateral intermittent "ringing" sound, 
occurring an average of two to three times weekly for an 
average duration of two to three minutes per episode.  He 
reported that the tinnitus does not interfere significantly 
with daily activities. 

After reviewing the claims file and examining the Veteran 
the VA examiner opined that the Veteran's current tinnitus 
was less likely as not the result of military noise 
exposure.  The examiner explained that service treatment 
records are negative for complaints or diagnosis of tinnitus 
and they are also negative for hearing loss or significant 
hearing threshold shift in either ear.  The examiner noted 
that although there is a conceded history of military noise 
exposure as a light wheel vehicle mechanic; the Veteran had 
a long history of civilian occupational noise exposure as a 
mechanic and the Veteran told the examiner that his private 
physician felt that his tinnitus was probably related to his 
hypertension.   

The Veteran is competent to report symptoms that he 
experiences, such as ringing in the ears, as ringing in the 
ears is a matter that can be observed and described by a lay 
person and does not require specialized education, training 
or experience.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Although the Veteran is competent to a report 
continuous ringing in the ears since the Gulf War however 
his statement is less probative than the VA examiner's 
opinion, as he did not report this condition to anyone until 
he filed a claim for compensation.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous records are 
entitled to more probative weight than the recollections of 
the Veteran of events which occurred years after discharge 
from service and made in the context of a claim for 
benefits; and one is usually more truthful when providing 
information for the purposes of medical diagnosis and 
treatment than when one is providing information for the 
purpose of receiving monetary compensation.)  The Veteran 
reported discussing his ringing in his ears with his 
physician at some point, but his treating physician though 
that the ringing was related to hypertension, not acoustic 
trauma in service.  

The weight of the competent evidence is against the claim; 
there is no doubt to be resolved; service connection for 
tinnitus is not warranted. 

Residuals of frostbite, right foot 

The Veteran contends that he should be service connected for 
having frostbite on his right foot in service.   

Service treatment records show that the Veteran sought 
treatment to have his feet checked for frostbite in 
September 1977.  The assessment was positive for frost bite 
and the Veteran was told to wear two pairs of socks and keep 
his feet warm and dry.  No other complaints as to the 
Veteran's right foot were made during active service.   
Post-service treatment records are silent for any complaints 
or problems associated with the right foot or leg, to 
include any potential residuals of frost bite of the right 
foot.  Although the Veteran has filed a claim for frost bite 
of the right foot, there is no evidence, or symptomatology 
to include the Veteran's own reports, of any current right 
foot disability. 

In the absence of proof of present disability, there can be 
no valid claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of 
a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during 
the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007).

Disability compensation for veterans derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or 
disease contracted in line of duty..."  Thus, in order for a 
veteran to qualify for compensation under those statutes, 
the veteran must prove the existence of current disability 
and that a disability has resulted from a disease or injury 
that occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of disabling residuals of frostbite of the 
right foot, the Veteran's claim of service connection must 
fail.  It is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran would be competent to report symptomatology 
related to his in service frost bite of the right foot, such 
as pain or stiffness, but he has made no such reports. 

There is no objective evidence of any current residuals of 
frost bite of the right foot, or right foot or leg 
condition.  

The preponderance of the evidence is against the claim of 
service connection for residuals of frost bite of the right 
foot; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Psychiatric disabilities are 
evaluated under a general rating formula for mental 
disorders.  All psychiatric disabilities are evaluated 
together regardless of the diagnoses. 

Under the general rating formula, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A disability rating of 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. 

A disability rating of 70 percent is warranted when the 
psychiatric disorder results in occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such an unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the 
condition results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
mental and personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name. 

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect 
the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects 
the psychological, social and occupational functioning under 
a hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A GAF score between 31 and 40 is indicative of some 
impairment in reality resting or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work). 

A GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no 
friends, unable to keep a job).  Id.   

A GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Id.   

A GAF score between 61 and 70 is indicative of mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.

The evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Rather, all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV, are to be considered.  See 38 
C.F.R. § 4.126.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, then the 
appropriate, equivalent rating will be assigned.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit 
has embraced the CAVC's interpretation of the criteria for 
rating psychiatric disabilities.  Sellers v. Principi, 372 
F.3d 1318, 1326  (Fed. Cir. 2004).

The Veteran has sought VA treatment for his PTSD through the 
time period on appeal.  The Veteran has reported difficulty 
sleeping, flashbacks which have lessened over time but were 
exacerbated after he sustained a crushing arm injury.  GAF 
scores have been between 52 and 68, indicative of mild and 
moderate symptoms. 

At the March 2011 VA examination the Veteran reported poor 
sleep and being tired.  He reported no bizarre or 
inappropriate behaviors, no aggression or fighting.  The 
examiner diagnosed mild to moderate depression with a GAF of 
68, and with a prognosis of fair to good. 

At the February 2012 VA examination the Veteran was found to 
have symptoms of depressed mood and chronic sleep 
impairment.  He reported memory loss and mood swings and 
that he preferred being alone.  The examiner noted symptoms 
of depression but found there were not enough symptoms to 
diagnose depression at the time.  

In a March 2012 addendum the examiner reported that the 
Veteran's level of impairment was best summarized by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress or; symptoms controlled by medication.  
The examiner did not find the Veteran to have more than one 
mental disorder diagnosed. 

The Veteran's overall disability picture encompasses 
symptoms of occupational and social impairment with 
occasional decrease in work efficiency.    

The Veteran's PTSD symptoms do not warrant a higher 50, 70, 
or 100 percent rating as the overall disability picture does 
not encompass symptoms of occupational and social impairment 
with reduced reliability and productivity.  Notably the 
Veteran is separated from his wife but lives with his 
girlfriend, is involved in granddaughter's sports, goes to 
watch his son's football practice, volunteers for church, 
and has resumed attendance at cancer support group.  

Extraschedular 

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the 
schedular criteria reasonably describe a veteran's 
disability level and symptomatology.  Id.  At 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, referral for 
extraschedular consideration is not required and the 
analysis stops.  Id.

If the schedular rating criteria do not reasonably describe 
a veteran's level of disability and symptomatology, a 
determination must be made as to whether an exceptional 
disability picture includes other related factors, such as 
marked interference with employment and frequent periods of 
hospitalization.  Id.  At 116.

If an exceptional disability picture including such factors 
as marked interference with employment and frequent periods 
of hospitalization exists, the matter must be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of 
an extraschedular rating.  Id.

Ratings in excess of that assigned are provided for certain 
manifestations of the service-connected PTSD such as 
occupational and social impairment with deficiencies in most 
areas to include for example, but not limited to, suicidal 
ideation, obsessional rituals, illogical or irrelevant 
speech, and other serious symptoms, however those 
manifestations are not present in this case.  The evidence 
demonstrates that the schedular criteria reasonably describe 
the Veteran's disability level and referral for 
consideration of an extraschedular evaluation is not 
warranted here.  

Effective Date

The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 
3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted 
as an informal claim for benefits, but only after there has 
been a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).

The Veteran contends that he is entitled to an earlier 
effective date as his active service ended August 1991. 

The Veteran separated from service in August 1991 and his 
claim for PTSD was received on July 27, 2006.  The claim was 
not received within one year of service therefore the 
effective date of the claim is the date of receipt of claim, 
July 27, 2006.  There is no document that could be construed 
as an informal claim of service connection for PTSD.  As 
such, there is no basis on which to assign an earlier 
effective date for the grant of service connection for PTSD. 

The preponderance of the evidence is against the claim of 
entitlement to an effective date prior to July 27, 2006 for 
the grant of service connection for PTSD there is no doubt 
to be resolved; and an earlier effective date is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for residuals of frostbite of the right 
foot is denied. 

An initial disability rating greater than 30 percent for 
post traumatic stress disorder (PTSD) is denied.

Entitlement to an earlier effective date prior to July 27, 
2006 for the grant of service connection for PTSD is denied. 


REMAND

The Veteran contends that he has chronic depression and mood 
swings, nonspecific headache disability (claimed as chronic 
migraines), fatigue syndrome, and prostate cancer all of 
which may be related to undiagnosed illness and/or anthrax 
vaccination. 

Although evidence of current disability is generally a 
fundamental element of a service connection claim, the 
current disability requirement is somewhat different in 
cases involving Persian Gulf veterans.  A Persian Gulf 
veteran is a veteran who served on active duty in the Armed 
Forces in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002).  
The Persian Gulf War period is from August 1990 through the 
present.  38 C.F.R. § 3.2 (2011).  The Veteran's DD Form 214 
reflects that he served in the Southwest Asia theater of 
operations, from November 1990 to July 1991 during the 
Persian Gulf War.  He is therefore a Persian Gulf War 
veteran.

Entitlement to service connection may be granted to a 
Persian Gulf veteran who exhibits objective indications of a 
'qualifying chronic disability.  38 U.S.C.A. § 1117(a)(1); 
38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is 
currently defined as either an undiagnosed illness or a 
medically unexplained chronic multisymptom illness defined 
by a cluster of signs or symptoms.  38 U.S.C.A. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2).  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii). Signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to, muscle 
and joint pain and neurological signs or symptoms.  38 
U.S.C.A. §§ 1117(g)(4), (5); 38 C.F.R. § 3.317 (b)(4), (5).

In this case, the Board finds that the evidence showing 
subjective symptoms but no clinical diagnosis with regard to 
the claims for unspecific headache disorder, fatigue 
syndrome, and mood swings, combined with the Veteran's 
Persian Gulf war veteran status, reasonably raises the issue 
of entitlement to service connection for disability due to 
undiagnosed illness related to the unspecific headache 
disorder, fatigue syndrome, and mood swings.  A remand is 
therefore required for the RO to develop and adjudicate the 
claims under this theory of entitlement, to include a VA 
Gulf War Guidelines examination.  Accordingly, the claims 
for entitlement to service connection for unspecific 
headache disorder, fatigue syndrome, and mood swings, each 
to include as due to undiagnosed illness, are remanded. 

The Veteran's claim for chronic migraines has been changed 
to unspecific headache disability as there is no diagnosis 
of chronic migraines.  However, there is medical evidence of 
treatment for headaches, specifically a July 2006 MRI of the 
brain.  Therefore development of unspecific headache 
disability related to undiagnosed illness is necessary. 

The Veteran also contends that he has chronic depression 
secondary to PTSD.  Medical treatment records and VA 
examinations are inconclusive as to whether the Veteran has 
a diagnosis of depression and whether any such diagnosis is 
secondary to either the service connected PTSD, or is 
otherwise related to service. 
It is possible to be separately service connected for 
multiple psychiatric disabilities however, all psychiatric 
disabilities are evaluated together regardless of the 
diagnoses, and regardless of the number of diagnoses. 
 
The Veteran contends that his prostate cancer is due to 
undiagnosed illness and anthrax vaccinations.  By definition 
prostate cancer is a diagnosed disability and therefore 
cannot be secondary to undiagnosed illness.  The Veteran did 
receive anthrax vaccinations in service in 1990.  Therefore 
a medical opinion as to whether the anthrax vaccinations are 
related to the development of prostate cancer is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination or examinations in accordance 
with the VA Compensation and Pension Gulf 
War Guidelines examination worksheet with 
regard to the mood swings, nonspecific 
headache disability and fatigue syndrome 
to include as due to an undiagnosed 
illness. 

2. Schedule the Veteran for a psychiatric 
examination to determine whether there is 
a diagnosis of depression; if so whether 
any diagnosed depression is secondary to 
service connected PTSD, or is related to 
service; and if not whether any 
undiagnosed mood swings are related to 
undiagnosed illness.  

3. Request a medical opinion as to whether 
the Veteran's prostate cancer is at least 
as likely as not related to anthrax 
vaccinations he received.  

4. Thereafter, the RO/AMC must review the 
claims file to ensure that all of the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then adjudicate 
the claims.  If the benefits sought remain 
denied, issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


